SCHWARTZ, Senior Judge,
(dissenting in part).
The court justifies the stop of P.B., who otherwise was doing nothing wrong, on the officer’s allegedly reasonable ground to *948take her into custody under section 984.13, Florida Statutes (2009), because he said he thought she was under eighteen and it was noon on a school day. This was not enough. In fact, section 1003.21, Florida Statutes (2009), requires attendance at school only of children between the ages of six and fifteen; P.B. did not look as if she were under fifteen; indeed, she was seventeen and was not, in fact, at the time enrolled in any school to which he could deliver her. See § 984.13(l)(b), Fla. Stat. (2009). He therefore could not have been acting in the lawful performance of any duty when she resisted him without violence. I therefore dissent from the affir-mance of her adjudication for that offense.
•I agree with affirmance as to Count 1.